Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IHT TECHNOLOGY, INC., A.C.S.A.S.
TECHNOLOGY CORPORATION A/K/A
ACSAS TECHNOLOGY, LLC, 
K. HARRIS R & D, SHIELD TECH, LLC
F/K/A AXIS LICENSING, LLC AND
KERRY HARRIS,

                                    Appellants,

v.

C. MACK,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

 §

 §




No. 08-10-00189-CV

Appeal from
 408th District Court

of Bexar County, Texas

(TC # 2008-CI-17190)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellants’ motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal.  We grant the
motion and dismiss the appeal with prejudice.  Costs are assessed against the party incurring same. 
See Tex.R.App.P. 42.1(d).

September 29, 2010                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.